DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
Response to Arguments/Amendments
Applicant’s amendments overcome the previous 112b rejections of the independent claims; therefore, the previous 112b rejections of the independent claims have been withdrawn. However, the amendment to claim 5 raises new 112b issues since there has not been a previous mention of a “first detector.”
Regarding the previous 103 rejection, Applicant appears to argue that Qualey relates to having the LED and photodetector substantially face each other and does not teach the source and detector disposed in the same plane.
In response, the examiner notes that the source, LED, is element 16. The photodetector is element 18 (paragraph 29). The top surface is the highestmost point of each element and as can be seen in the annotated figure 2, there is a plane that goes through both top surfaces (plane extends into the page).

    PNG
    media_image1.png
    622
    1183
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    622
    1183
    media_image2.png
    Greyscale


Note: Regarding Applicant’s statement about the LED and photodetector facing each other, it’s not completely clear to the examiner how this relates to the claimed invention or to the differences between the prior art and the disclosed invention. Comparing Applicant’s figure 1 with Qualey’s figures 1-2, the examiner guesses that it’s possible that the Applicant is referencing that the Applicant’s source and detector are illustrated as rectangular prisms, where the light emitting surface of Applicant’s light source is depicted as being a planar surface on the top of the light source 130, and the light receiving surface of Applicant’s detector 150 is depicted as the top surface of 150. The examiner also searched Applicant’s specification for further discussion of surfaces and shapes of the sources and detectors to determine whether the illustrations are meant to be taken literally and if so if the shape has any criticality; however, the examiner failed to find any discussion of this. Nevertheless, for the sake of compact prosecution, the examiner searched for optical elements that have this shape. Allemann (US 20160153905 A1) discloses rectangular LEDs (3, 4) (paragraph 41).

    PNG
    media_image3.png
    439
    359
    media_image3.png
    Greyscale

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first detector" in the last line.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, it will be interpreted as requiring that the weighing is adjustable so that it can become more or less heavily weighted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qualey (US 20020089426 A1) in view of Wedler (US 20130135607 A1), Hermes (US 6476910 B1), and Allemann (US 20160153905 A1).
Regarding claim 1, Qualey teaches an optical smoke detector configured to detect a scattering of smoke particles (abstract) comprising: 
a first light source (16; paragraph 29) having a top surface (uppermost surface; surface touching the plane in the annotated figure, where the plane extends into the page);  
a first photodetector (18) having a top surface (uppermost surface; surface touching the plane in the annotated figure, where the plane extends into the page) disposed in substantially the same plane as the first light source (figures 1-2); 
a septum disposed in between the first light source (16) and the first photodetector (figures 1-2 and paragraph 37; as explained in this paragraph, the light that enters the detector is the light that is scattered at 45 degrees not directly incident light; as seen in the figures, this is due to the geometry of the light source, detector, optical bench, 50, including the portion between the light sources, and the chamber 14); 
a blocking member disposed directly above the top surface of the light source which substantially blocks emitted light from the first light source  (see the portion of the device that is immediately above the light source, 16, in the vertical direction in figures 1-2); and 
a circuit configured to: 
receive electrical communication from the first photodetector (paragraphs 29, 40, 44); and 
predominantly weight the scattering at angles less than 90 (since the sensor primarily detects scattered light at 45 degrees as explained in paragraph 37).  

    PNG
    media_image4.png
    717
    1103
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    622
    1183
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    622
    1183
    media_image2.png
    Greyscale

Qualey doesn’t explicitly teach the angles less than 90 degrees are between 50 and 90 degrees.
Wedler is directed to a similar optical smoke detector and teaches measuring at 60 degrees (paragraph 32). Additionally, Wedler teaches this can help achieve accurate classification and discrimination of particles or aerosols in the air or smoke (paragraph 27).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that one of detectors is configured to primarily detect light that has been scattered at angles less than 90 and greater and 50 degrees to incident light rays in order to accurately classify and discriminate additional particles in the smoke by receiving additional information.
For the reasons above, the examiner considers the above combination as teaching the claimed limitations. Alternatively, if one were to consider the above combination as not teaching the circuit predominantly weighting the scattered angles, Hermes teaches a circuit configured to predominantly weight the scattering angles (column 7, line 45 – column 9, line 20; figures 9-11). Additionally, Hermes teaches that weighting provides increased accuracy (column 7, line 45 – column 9, line 20). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the circuit is configured to predominantly weight the above scattering angles (which are between 50 degrees and 90 degrees) in order to achieve increased accuracy (since Hermes teaches this weighting leads to increased accuracy).
For the reasons above, the examiner considers the above combination as teaching the claimed limitations. Alternatively, if one were to consider the above combination as not teaching the top surfaces of the source and detector as being in the same plane, Allemann (like Qualey and like Applicant) is directed to a optical smoke detector configured to detect a scattering of smoke particles (title and abstract). Allemann teaches having the optical elements have a top surface that is planar (light sources, 3 and 4). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light sources and detectors of the above combination be planar in order to have a more compact device (note that in this combination, the top surfaces of the light sources and detectors are the same planar top surfaces as Applicant’s disclosed invention).

    PNG
    media_image3.png
    439
    359
    media_image3.png
    Greyscale

Regarding claims 2-6, in the above combination the optical smoke detector of claim 4 wherein the circuit is further configured to more heavily weight the electrical communication from the first photodetector than the first detector, as required by claim 5 (the above combination teaches that the weighting can be more or less heavily weighted as described in Hermes, column 7, line 45 – column 9).  
Qualey doesn’t explicitly teach: Claim 2. (Original) The optical smoke detector of claim 1 further comprising a second light source.  Claim 3. (Original) The optical smoke detector of claim 2 further comprising a second photodetector. Claim 4. (Original) The optical smoke detector of claim 3 wherein the second photodetector is disposed further away from the second light source relative to the distance between the first light source and first photodetector.   Claim 6. (Original) The optical smoke detector of claim 5 wherein the first and second light sources emit light at different bandwidths.  
Allemann teaches Claim 2. (Original) The optical smoke detector of claim 1 further comprising a second light source (paragraphs 32 and 66).  Claim 3. (Original) The optical smoke detector of claim 2 further comprising a second photodetector (paragraphs 32 and 66). Claim 4. (Original) The optical smoke detector of claim 3 wherein the second photodetector is disposed further away from the second light source relative to the distance between the first light source and first photodetector (as can be seen in figures 3-6 of Allemann, the light sources 3 and 4 are in different spatial locations; the photodetector and light source that are furthest from each other are considered to be the second detector and source).   Claim 6. (Original) The optical smoke detector of claim 5 wherein the first and second light sources emit light at different bandwidths (paragraphs 32 and 66).  Additionally, Allemann teaches this helps to more precisely characterize the smoke and its danger level (paragraph 5).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by emitting a second light from a second light source at a second wavelength and adding a second detector in order to make measurements at multiple wavelengths and/or angles to obtain more precise characterization of the smoke and its danger level (see Allemann and additional prior art).
Regarding claim 7, Qualey teaches at least one of the light sources is an LED (paragraph 29).  
Regarding claim 11, Qualey teaches a lens configured to increase an optical collection efficiency of one or more of the photodetectors (paragraph 43).  
Regarding claim 12, Qualey teaches one or more further blocking members configured to block light from at least one or more of the light sources (figures 1 and 16).
Regarding claim 13, Qualey teaches a method for detecting scattered smoke particles (abstract and figures 1-2), the method comprising: 
emitting a first light from a first light source at a first wavelength (16; paragraph 29), the first light source having a top surface (uppermost surface; surface touching the plane in the annotated figure, where the plane extends into the page); 
scattering the first light (paragraph 29); 
collecting the first scattered light at a first photodetector (18) having a top surface disposed in substantially the same plane as the first light source (figures 1-2); 
blocking the first light from direct incidence between the first light source and the first photodetector (figures 1 and 16 and paragraph 37; as explained in this paragraph, the light that enters the detector is the light that is scattered at 45 degrees not directly incident light; as seen in the figures, this is due to the geometry of the light source, detector, optical bench, 50, including the portion between the light sources, and the chamber 14); 
blocking the first light which is emitted from the first light source, the blocked light is directly above the top surface of the first light source (see the portion of the device that is immediately above the light source, 16, in the vertical direction in figures 1-2); 
receiving electrical communication from the first photodetector (paragraphs 29, 40, 44); and 
predominantly weighting the scattering at angles less than 90 degrees to incident light rays (since the sensor primarily detects scattered light at 45 degrees as explained in paragraph 37).  
Qualey doesn’t explicitly teach the angles less than 90 degrees are between 50 and 90 degrees.
Wedler is directed to a similar optical smoke detector and teaches measuring at 60 degrees (paragraph 32). Additionally, Wedler teaches this can help achieve accurate classification and discrimination of particles or aerosols in the air or smoke (paragraph 27).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that one of detectors is configured to primarily detect light that has been scattered at angles less than 90 and greater and 50 degrees to incident light rays in order to accurately classify and discriminate additional particles in the smoke by receiving additional information.
For the reasons above, the examiner considers the above combination as teaching the claimed limitations. Alternatively, if one were to consider the above combination as not teaching the circuit predominantly weighting the scattered angles, Hermes teaches a circuit configured to predominantly weight the scattering angles (column 7, line 45 – column 9, line 20; figures 9-11). Additionally, Hermes teaches that weighting provides increased accuracy (column 7, line 45 – column 9, line 20). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the circuit is configured to predominantly weight the above scattering angles (which are between 50 degrees and 90 degrees) in order to achieve increased accuracy (since Hermes teaches this weighting leads to increased accuracy).
For the reasons above, the examiner considers the above combination as teaching the claimed limitations. Alternatively, if one were to consider the above combination as not teaching the top surfaces of the source and detector as being in the same plane, Allemann (like Qualey and like Applicant) is directed to a optical smoke detector configured to detect a scattering of smoke particles (title and abstract). Allemann teaches having the optical elements have a top surface that is planar (light sources, 3 and 4). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light sources and detectors of the above combination be planar in order to have a more compact device (note that in this combination, the top surfaces of the light sources and detectors are the same planar top surfaces as Applicant’s disclosed invention).
Regarding claim 14, Qualey doesn’t explicitly teach emitting a second light from a second light source at a second wavelength.  
Allemann teaches emitting a second light from a second light source at a second wavelength and having a second photodetector (paragraphs 32 and 66).  Additionally, Allemann teaches this helps to more precisely characterize the smoke and its danger level (paragraph 5).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by emitting a second light from a second light source at a second wavelength and having a second photodetector in order to make measurements at multiple wavelengths and/or angles to obtain more precise characterization of the smoke and its danger level (see Allemann and additional prior art).
Regarding claim 15, the above combination comprises collecting the second scattered light at a second photodetector disposed in substantially the same plane as the second light source (since there exists a plane that connects any two objects; also see figures).  
Regarding claim 16, in the above combination the second photodetector is disposed further away from the second light source relative to the distance between the first light source and first photodetector (as can be seen in figures 3-6 of Allemann, the light sources 3 and 4 are in different spatial locations; the photodetector and light source that are furthest from each other are considered to be the second detector and source).  
Regarding claim 17, the above combination comprises more heavily weighting the electrical communication from the first photodetector (the above combination teaches that the weighting can be more or less heavily weighted as described in Hermes, column 7, line 45 – column 9).  
Regarding claim 19, the above combination comprises controlling the first and second light sources (paragraphs 61, 32, and 66; Allemann, paragraphs 32 and 66).
Regarding claim 20, Qualey teaches an apparatus for detecting light scattered off smoke in an optical system, the apparatus (title, abstract, and figures 1-2) comprising: 
means for emitting a first light from a first light source at a first wavelength (16; paragraph 29), the first light source have a top surface (uppermost surface; surface touching the plane in the annotated figure, where the plane extends into the page; figures 1-2); 
means for collecting the first scattered light at a photodetector having a top surface disposed in substantially the same plane as the top surface of the first light source (figures 1-2); 
means for blocking the first light from direct incidence between the first light source and the first photodetector (figures 1 and 16 and paragraph 37; as explained in this paragraph, the light that enters the detector is the light that is scattered at 45 degrees not directly incident light; as seen in the figures, this is due to the geometry of the light source, detector, optical bench, 50, including the portion between the light sources, and the chamber 14);
means for blocking first light which is emitted directly above the first light source (see the portion of the device that is immediately above the light source, 16, in the vertical direction in figures 1 and 16); 
means for receiving electrical communication from the first photodetector (paragraphs 29, 40, 44); and 
means for predominantly weighting the scattering at angles less than 90 degrees to incident light rays (since the sensor primarily detects scattered light at 45 degrees as explained in paragraph 37).  
Qualey doesn’t explicitly teach the angles less than 90 degrees are between 50 and 90 degrees.
Wedler is directed to a similar optical smoke detector and teaches measuring at 60 degrees (paragraph 32). Additionally, Wedler teaches this can help achieve accurate classification and discrimination of particles or aerosols in the air or smoke (paragraph 27).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that one of detectors is configured to primarily detect light that has been scattered at angles less than 90 and greater and 50 degrees to incident light rays in order to accurately classify and discriminate additional particles in the smoke by receiving additional information.
For the reasons above, the examiner considers the above combination as teaching the claimed limitations. Alternatively, if one were to consider the above combination as not teaching the circuit predominantly weighting the scattered angles, Hermes teaches a circuit configured to predominantly weight the scattering angles (column 7, line 45 – column 9, line 20; figures 9-11). Additionally, Hermes teaches that weighting provides increased accuracy (column 7, line 45 – column 9, line 20). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the circuit is configured to predominantly weight the above scattering angles (which are between 50 degrees and 90 degrees) in order to achieve increased accuracy (since Hermes teaches this weighting leads to increased accuracy).
For the reasons above, the examiner considers the above combination as teaching the claimed limitations. Alternatively, if one were to consider the above combination as not teaching the top surfaces of the source and detector as being in the same plane, Allemann (like Qualey and like Applicant) is directed to a optical smoke detector configured to detect a scattering of smoke particles (title and abstract). Allemann teaches having the optical elements have a top surface that is planar (light sources, 3 and 4). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light sources and detectors of the above combination be planar in order to have a more compact device (note that in this combination, the top surfaces of the light sources and detectors are the same planar top surfaces as Applicant’s disclosed invention).
Claims 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qualey, Wedler, Hermes, and Allemann as applied to claims 7 and 14 above, and further in view of Ludwig (US 20080316489 A1; cited by Applicant).
Regarding claim 8, Qualey doesn’t explicitly teach an optical filter.  
Ludwig teaches a plurality of optical filters with a plurality of wavelength ranges to match absorption of particular gases (paragraph 23).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the method comprises optically filtering at least one of the first and second wavelength in order to have optical filters that match the wavelength ranges of particular gases (also see additional prior art).
Regarding claim 9, the above combination comprises the circuit is further configured to control the first and second light sources (paragraphs 61, 32, and 66; Allemann, paragraphs 32 and 66).
Regarding claim 10, in the above combination the second photodetector is disposed so as to capture light scattered at greater than 90 degrees (scattering is greater than 90 degrees with respect to the backwards direction as explained in Wedler, paragraph 32).  
Regarding claim 18, Qualey doesn’t explicitly teach optically filtering at least one of the first and second wavelength.  
Ludwig teaches a plurality of optical filters with a plurality of wavelength ranges to match absorption of particular gases (paragraph 23).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the method comprises optically filtering at least one of the first and second wavelength in order to have optical filters that match the wavelength ranges of particular gases (also see additional prior art).
Additional Prior Art
Nagashima (US 20080246623 A1) is direct to a similar optical smoke detector and teaches an optical filter (paragraph 312 and figure 1)
US 20130135607 A1 teaches a smoke alarm that measures scattering at 60 degrees. “[0032] In a particularly advantageous configuration, the scattered radiation sensor is arranged at a forward scattering angle of about 60 degrees and at a backward scattering angle of about 120 degrees, in each case with respect to the principal emission directions. For forward radiation, this means that radiation emitted by a respective radiation source in a primary emission direction must be deviated, i.e. scattered, through an angle of 60 degrees in order to strike the scattered radiation sensor in the principal incidence direction.” (paragraph 32)
 US 10697880 B1 teaches a smoke detector that measures at 60 degrees (column 12, line 25)
Kaprelian (US 4857895 A; cited by Applicant) teaches an optical smoke detector (figures 2-4) comprising: 
a first light source (44); 
a first photodetector (26) disposed in substantially the same plane  (for example, the a horizontal plane going through 26 and 44) as the first light source; 
a septum (46) disposed in between the first light source and the first photodetector; 
a blocking member (42) which substantially blocks orthogonally emitted light from the first light source; and 
a circuit (figures 3-4) configured to:
 receive electrical communication from the first photodetector (26); and 
predominantly weight the scattering at angles less than 90 degrees to incident light rays (since these are the angles that are predominantly reflected by 42 and enter 26 as can be seen in figure 2).  

    PNG
    media_image5.png
    720
    699
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    765
    1046
    media_image6.png
    Greyscale


US 20140070101 A1 teaches two detectors (paragraph 64 and figure 7)

    PNG
    media_image7.png
    848
    827
    media_image7.png
    Greyscale

US 20070242269 A1 multiple detectors to measure at multiple angles (figure 1 and paragraph 6)

    PNG
    media_image8.png
    464
    797
    media_image8.png
    Greyscale


US 20130071290 A1 discloses 

    PNG
    media_image9.png
    603
    1018
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    652
    624
    media_image10.png
    Greyscale

US 4306230 A discloses 

    PNG
    media_image11.png
    396
    765
    media_image11.png
    Greyscale

US 5497144 A discloses

    PNG
    media_image12.png
    775
    972
    media_image12.png
    Greyscale

US 6225910 B1 discloses 

    PNG
    media_image13.png
    1239
    815
    media_image13.png
    Greyscale

US 20010038338 A1 discloses

    PNG
    media_image14.png
    411
    905
    media_image14.png
    Greyscale

US 20010038338 A1 discloses

    PNG
    media_image15.png
    1398
    917
    media_image15.png
    Greyscale

US 6521907 B1 discloses

    PNG
    media_image16.png
    1417
    745
    media_image16.png
    Greyscale



US 6476910 B1 reads, “A set of weighting values are calculated for the particular implementation of the system within each ring of the optical detector array. The weighting values are based on Raleigh and Mie calculations. To create the weighting values, a scatter angle is calculated from the inverse tangent of the radial distance over the virtual distance from point of scatter to the optical detector. The virtual distance is a calculated or empirically derived value that takes into account the lens optics. The scatter angle then is correlated with pit size from which is found a weighting factor for that particular radial distance. (Refer to the references cited on Mie scattering for in depth discussion of scattering angle.) The weighting values then can be directly applied to each radial ring by multiplying the intensity value of the ring by the weighting factor. A weighted sum of the optical energy which corresponds with the scattering of the light is the result. These weighting factors may also be designed into the ring hardware such that a single output is provided by the optical detector as a weighted radial sum of the optical power received. The cumulative radiation exposure in rems may then be calculated from this weighted sum. A weighted sum should provide increased accuracy over a non-weighted optical power value. It will be appreciated that a simple form of weighted sum may be obtained from the optical detector of FIG. 1 by configuring the aperture of the detector with a graduated annular filter whose transmissivity decreases toward it center. The intensity of the light which has been scattered through a narrow angle is attenuated upon entering the detector while the light scattered through large angles is passed into the detector with less attenuation. The optimum graduation profile may be calculated in the same manner as the weighting for the aforesaid optical detector rings.” and “If the scatter angle of the light is to be taken into account to calculate the accumulated radiation exposure in rems then calculations must be performed on each pixel within the view field of the CCD, because the radial distance of each pixel in the field must be calculated, weighted, and summed.” 

    PNG
    media_image17.png
    492
    956
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    417
    939
    media_image18.png
    Greyscale

US 20070242269 A1 reads, “[0172] Each detector element has a shape which determines how much of the scattered light at each scattering angle is collected by the detector element. For example detector 1 has wedge shaped detectors which weights scattering angles progressively. Detector 2 has a higher order weighting, the larger scattering angles are gradually weighted more in the total signal for each detector element. These detector element shapes can take on many forms: rectangular, wedged, and higher order. Any shape will work as long as the progression of collection width of the detector is different between the two multi-element assemblies so that when the particle pulse signals from the corresponding detector elements of the two multi-element detectors are ratioed, you obtain a ratio which is particle size dependent. The progression of the weighting function can also be defined by placing a variable absorbing or variable reflecting plate, over each detector element, which varies absorption vs. radius r from the center of the detector assembly. This absorption plate can provide a weighting similar to that obtained by varying the width of the detector element vs. r. And since these size measurements are made in different scattering planes, multiple dimensions of each particle are determined separately. In general each detector element produces a signal Sab, where "a" is the multi-element detector assembly number and "b" is the element number within that assembly. Then we can define Sab as: Sab=.intg.wa(r)f(r,d)or for the bth element in the ath assembly”

    PNG
    media_image19.png
    625
    1062
    media_image19.png
    Greyscale

US 20080246623 A1 reads, “  [0312] Still alternatively, a light-emitting element with wider emission spectrum, such as incandescent lamp or white LED may be employed as the light-emitting element, so that only one light-emitting element is sufficient. Then, the optical paths are arranged by provision of a wavelength-switching filter to the light-emitting element, so that the light is emitted from positions corresponding to the first light-emitting element 109 and the second light-emitting element 110 shown in FIG. 16.” and discloses

    PNG
    media_image20.png
    494
    1161
    media_image20.png
    Greyscale

US 20080316489 A1; cited by Applicant reads, “If measurement of various gas concentrations is to take place in a gas-specific fashion, detector 4 can correspondingly be divided into a plurality of detector areas provided with specific radiation filters that measure the absorption in the respective wavelength ranges.” (paragraph 23)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 12-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877